Title: To George Washington from Thomas Jefferson, 7 April 1793
From: Jefferson, Thomas
To: Washington, George



Sir
Philadephia Apr. 7. 1793.

The accounts of the last week from Lisbon, announcing an actual declaration of war by France against England & Holland, when applied to the preceding note of the British court ordering the French minister to leave London (which is generally considered as preliminary to a declaration of war), now render it extremely probable that those powers are at actual war, and necessary in my opinion that we take every justifiable measure for preserving our neutrality, and at the same time provide those necessaries for war which must be brought across the Atlantic. the British packet is arrived, but as yet we hear nothing further of the news she brings than that war is declared, & this is only a rumour here as yet. if any letters are come by her for me, they are not yet received. you will learn by this post that our intelligence from the South as to the Indians is discouraging. we met on Tuesday last on the subject of your circular letter, and agreed in all points, except as to the power of ceding territory, on which point there remained the same difference of opinion as when the subject was discussed in your presence. we have no further news of mister Genest. Mr Dupont leaves town for France on Wednesday next. by him I shall send my dispatches for mister Morris. stocks are down @ 17/10. we determined yesterday to

lay out the interest fund (about 25,000. Dollars) the only money at our disposel. I have the honour to be with sincere attachment & respect, Dear Sir, your most obedt & most humble servt

Th: Jefferson

